Citation Nr: 0844503	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
May 1968.  The veteran died in October 1995; the present 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York.

The appellant requested a hearing before the Board in 
conjunction with this appeal, and a hearing was duly 
scheduled at the RO in September 2008.  The appellant failed 
without good cause to appear to testify.  Her request for a 
hearing before the Board is accordingly deemed to be 
withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board has determined that additional development is 
required on the issues on appeal prior to appellate review by 
the Board.

The veteran died in October 1995 at the Mount Sinai Hospital 
in Manhattan.  The death certificate simply shows "natural 
causes."  Treatment records from Mount Sinai through the 
time of the veteran's death are not of record.  There is no 
indication in the record that the veteran had service 
connection for any disabilities at the time of his death, but 
as the veteran served in Vietnam exposure to Agent Orange is 
presumed.

The appellant contends that the veteran died from liver 
disease, and that exposure to herbicides in Vietnam 
materially contributed to cause his death.  She has submitted 
a letter dated in December 2004 from Dr. AL stating an 
opinion that the veteran's impressive medical history began 
after his duty in Vietnam and could have been be caused by 
the veteran's exposure to dioxins.  However, Dr. AL does not 
actually state that exposure to dioxins caused, or materially 
contributed to cause, the veteran's death.

While Dr. AL's statement is not sufficient as medical opinion 
to support a grant of the benefit claimed, it constitutes a 
prima facie case that warrants further development.  
Specifically, the RO should obtain the records from Mount 
Sinai Hospital relating to the veteran's death (particularly 
since the death certificate is silent regarding cause of 
death) and should thereafter obtain a competent medical 
opinion as to whether herbicide exposure at least as likely 
as not caused, or materially contributed to cause, the 
veteran's death. 

To ensure that all due process requirements are met, prior to 
arranging for the requested medical opinion, the RO should 
also give the appellant opportunity to present additional 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter should explain that the appellant has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all evidence in her possession that is not already of record, 
and ensure that its notice to the appellant meets the 
requirements of the decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as appropriate. 

Further, the Board notes that because the RO's adjudication 
of a DIC claim hinges first on whether a veteran was service-
connected for any condition during his or her lifetime, the 
VCAA notice in such a claim must include (1) a statement of 
the conditions, if any, for which the veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition previously service-connected, 
and (3) an explanation of the evidence and information needed 
to substantiate a DIC claim based on a condition not 
previously service-connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if 
necessary authorization, to enable the 
RO to obtain any additional pertinent 
evidence not currently of record that 
pertains to the veteran's death.

The RO's letter should invite the 
appellant to furnish all evidence in 
her possession, and identify what 
evidence is ultimately her 
responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the decisions in 
Dingess/Hartman v. Nicholson and Hupp 
v. Nicholson, cited to above, as 
appropriate.

The RO's letter should clearly explain 
to appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

3.  Whether or not the appellant 
responds, the RO should attempt to 
obtain the medical records from Mount 
Sinai Medical Center in Manhattan 
relating to the veteran's medical 
treatment at the time of his death.  

4. After all available records and/or 
responses from each contacted entity 
are associated with the claims file, or 
a reasonable time period for her 
response has expired, the RO should 
forward the claims file for review by a 
physician with expertise in liver 
disorders or toxicology (or other 
appropriate VA physician) at a VA 
medical facility.  The entire claims 
file, to include a complete copy of 
this REMAND, must be made available to 
the physician, and the physician's 
report should reflect consideration of 
the veteran's documented medical 
history and the appellant's assertions. 

Considering the record, to particularly 
include the records of medical 
treatment immediately prior to the 
veteran's death, the physician should 
provide an opinion as to whether it is 
at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the veteran's exposure to Agent 
Orange in Vietnam either caused or 
substantially or materially contributed 
to cause the veteran's death.  

The reviewing physician should set 
forth the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  If the reviewing 
physician cannot provide the requested 
opinion without resorting to 
speculation, he or she should clearly 
so state.
 
5.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claims for service 
connection for the cause of the 
veteran's death and DEA in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal is 
not granted, the RO should furnish to 
the appellant and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional 
legal authority considered, as well as 
clear reasons and bases for all 
determinations, and afford them a 
reasonable opportunity to respond 
before the claims file is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




